United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30652
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUCIANO MENDEZ RAMOS, also known as Chinning,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 2:05-CR-20084-2
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luciano Mendez Ramos appeals the sentence imposed following

his guilty plea conviction of conspiracy to possess and

distribute cocaine and marijuana and money laundering conspiracy,

in violation of 18 U.S.C. § 1965(h) and 21 U.S.C. § 846.        Without

providing a clear explanation of the guidelines application that

purportedly supports his position, Ramos argues that the district

court erred when it calculated his sentence because the counts

should have been grouped for sentencing purposes and the money



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30652
                                  -2-

laundering count should not have been used to increase his

offense level.

     Ramos’s argument is premised upon his repeated assertion

that the district court erred by failing to group his counts of

conviction.   However, Ramos’s sentence is based upon the district

court’s correct application of the grouping rules set forth in

the Guidelines.   As his counts were in fact correctly grouped by

the district court, Ramos’s argument is without merit.      See

U.S.S.G. § 2D1.1 (governing drug trafficking offenses); U.S.S.G.

§ 2S1.1 (governing money laundering offenses); U.S.S.G.

§ 3D1.2(d) (offenses covered by § 2D1.1 and § 2S1.1 “are to be

grouped” pursuant to subsection (d)); U.S.S.G. § 3D1.3(b) (when

counts involve offenses of the same general type to which

different guidelines apply, the district court is to apply the

offense guideline that produces the highest offense level).

     Furthermore, Ramos’s reliance upon United States v. Rice,

185 F.3d 326 (5th Cir. 2005), and United States v. Haltom, 113
F.3d 43 (5th Cir. 1997), is misplaced.      In both Rice and Haltom

this court determined that the district court erred by failing to

group the counts of conviction.    See Rice, 185 F.3d 326-29;

Haltom, 113 F.3d at 45-46.    As discussed above, in Ramos’s case,

the district court correctly grouped Ramos’s conviction counts in

accordance with the grouping rules set forth in the Guidelines.

Rice and Haltom are therefore inapposite.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.